In an action to recover damages for wrongful death and for conscious pain and suffering, the appeal is from so much of an order as, on reargument, adhered to the original decision granting a motion by the Public Administrator of Queens County for a preference. The notice of appeal states that the “ original motion ” will be brought up for review. Order, insofar as appealed from, affirmed, without costs. The Public Administrator of Queens County is an officer of a political subdivision of the State of New York, and in bringing this action is acting in his official capacity within the language of subdivision 1 of rule 151 of the Rules of Civil Practice. Appeal from “original motion” dismissed, without costs. No appeal lies from a motion. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.